Citation Nr: 1726704	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from October 1957 to May 1961.  
This matter first came before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the RO in Nashville, Tennessee, which denied service connection for bilateral sensorineural hearing loss.  

The Veteran was scheduled to testify before a member of the Board in a travel board hearing to be held at the RO in Nashville, Tennessee.  The Veteran submitted an October 2015 request to withdraw the Board hearing request, the hearing request is considered withdrawn.  See 38 C.F.R. 20.704(d) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  During service the Veteran was exposed to loud noise (acoustic trauma) as an airplane mechanic.

3.  The Veteran's current bilateral sensorineural hearing loss is etiologically related to the noise exposure (acoustic trauma) as an airplane mechanic during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for direct service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for bilateral sensorineural hearing loss, which is a full grant of the appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, bilateral sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Bilateral Sensorineural Hearing Loss

The Veteran asserts that the current bilateral sensorineural hearing loss was caused by exposure to loud noise as an airplane mechanic during service.  The Veteran reported constant exposure to the plane engine and propellor noise during service, and wa sunsure if protective equipment was available or worn. 

At the outset, the Board finds that the Veteran currently has a bilateral sensorineural hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A November 2013 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 1000, 2000, 3000, and 4000 Hz in the right and left ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys a diagnosis of sensorineural hearing loss in both ears.  The current disability of bilateral sensorineural hearing loss that meets VA disability compensation standards at 38 C.F.R. § 3.385 is established.  

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) as an airplane mechanic during service.  In an October 2013 statement, the Veteran advanced being constantly exposed to the propeller plane engine noise during service, and not recalling if protective equipment was available or worn.  The Veteran's military personnel records reflect service as an airplane mechanic for three years.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of working as an airplane mechanic in-service.  
38 U.S.C.A. § 1154(a).  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

After review of all the evidence, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed bilateral sensorineural hearing loss is etiologically related to loud noise exposure (acoustic trauma) during service.  The evidence against a relationship between bilateral sensorineural hearing loss and service consists of the November 2013 VA audiologist's opinion.  The VA audiologist opined that the bilateral sensorineural hearing loss was less likely than not caused by military noise exposure.  The VA audiologist reasoned that, because no hearing loss was evident at separation from service, the current hearing loss was less likely than not related to service.  

The Board finds the November 2013 VA audiologist's opinion to be of minimal probative value because the VA audiologist did not address the Veteran's lay statements regarding hazardous noise exposure due to work as an airplane mechanic.  Although the VA audiologist reviewed the claims file, and conducted appropriate testing, the rationale does not reflect real consideration of the service noise exposure (acoustic trauma) or post-service noise exposure.

The evidence that supports a relationship between the bilateral sensorineural hearing loss and service consists of the October 2013 private audiologist's opinion and the Veteran's reports or history of hearing loss symptoms.  The October 2013 private audiologist opined it was more likely than not that the Veteran's bilateral sensorineural hearing loss was related to loud noise exposure during service.  The private audiologist considered the service separation examination results, history of post-service noise exposure, and lack of past pathology or family history of hearing loss, then reasoned that the in-service noise exposure due to airplane engine noise more likely than not caused the bilateral sensorineural hearing loss.  The Board finds this opinion to have probative value because the private audiologist elicited a full and accurate medical history from the Veteran, conducted the appropriate testing, and considered the Veteran's service and post-service noise exposures.

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the current bilateral sensorineural hearing loss is etiologically related to the noise exposure (acoustic trauma) during service to warrant service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


